Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 1 of 10 PageID #: 202




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                        CRIMINAL ACTION NO. 3:13-CR-118-TBR



UNITED STATES OF AMERICA                                                          PLAINTIFF


v.


THOMAS MIDDLETON                                                                DEFENDANT



                        MEMORANDUM OPINION AND ORDER


       This matter comes before the Court upon Defendant Thomas Middleton’s Motion for

Compassionate Release in Light of COVID-19 and Motion to Appoint Counsel. [DN 41]. The

Government has filed a response. [DN 43]. This matter is ripe for adjudication. For the reasons

stated herein, Defendant’s Motion for Compassionate Release in Light of COVID-19, [DN 41], is

DENIED and Defendant’s Motion to Appoint Counsel, [DN 41], is DENIED AS MOOT.


                                      BACKGROUND

       In July 2013, law enforcement arrested Defendant on production of child pornography

charges. A grand jury charged Defendant with five counts of production of child pornography for

pictures he and another adult male took of themselves sexually abusing a female child who was

less than seven years old. [DN 43 at 2; DN 29]. In December 2013, Defendant pled guilty to all

five counts of production of child pornography. Subsequently, this Court sentenced Defendant to

a 324-month term of imprisonment (27 years) and supervised release for life. [DN 32]. In the

instant motion, Defendant argues that his underlying health conditions and the coronavirus

                                         Page 1 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 2 of 10 PageID #: 203




constitute “extraordinary and compelling reasons” under the First Step Act that warrant his early

release. [DN 41]. In response, the Government argues Defendant’s motion should be denied

because “he is a repeat and dangerous sex offender who poses a risk of danger to the public.” [DN

43 at 1].

                                      LEGAL STANDARD

“The court may not modify a term of imprisonment once it has been imposed except that-
        (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt
                of such a request by the warden of the defendant's facility, whichever is
                earlier may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction”
18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the

compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district courts may

entertain motions filed by incarcerated defendants seeking to reduce their sentences.” United States

of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30,

2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned

person may file a motion for compassionate release after (1) exhausting the BOP's administrative

process; or (2) thirty days after the warden received the compassionate release request—whichever

is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, §

603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).



                                            Page 2 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 3 of 10 PageID #: 204




       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169,

at *1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d

at 1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18

U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

(U.S. Sent'g Comm'n 2018)).

       Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.




                                           Page 3 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 4 of 10 PageID #: 205




       Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

Sentencing Commission to “describe what should be considered extraordinary and compelling

reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)

(quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

Sentencing Guidelines (policy statement) and the application notes to that section.

       This policy statement describes four categories of extraordinary and compelling reasons.

The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

extraordinary and compelling reasons for a reduction in terms of imprisonment may include

“terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other


                                            Page 4 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 5 of 10 PageID #: 206




Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

         After considering whether extraordinary and compelling reasons warrant a sentence

reduction and whether such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

whether that reduction is defensible under the circumstances of the case by considering all relevant

sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL

50169, at *1 (citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.


                                          DISCUSSION

I. Exhaustion of Administrative Remedies

         “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

2020).

         On July 8, 2020, Defendant filed a request for Compassionate Release with the Bureau of

Prisons pursuant to 18 U.S.C. § 3582(c)(1)(A), arguing that his underlying medical conditions put


                                            Page 5 of 10
    Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 6 of 10 PageID #: 207




him at a higher risk for complications from COVID-19. [DN 41-1 at 1]. Subsequently, on August

4, 2020, the Warden responded and denied Defendant’s request. [DN 41-1 at 2]. Thus, the Court

finds Defendant has properly exhausted his administrative remedies under the First Step Act.

II. Extraordinary and Compelling Reasons

         Where, as here, an incarcerated person files a motion for compassionate release directly,

the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

without consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1

(citing Jones, 980 F.3d at 1111). The Sixth Circuit recently approved the following two-part test

“for deciding when the concern of contracting COVID-19 becomes an extraordinary and

compelling reason for compassionate release: (1) when the defendant is at a high risk of having

complications from COVID-19 and (2) the prison where the defendant is held has a severe

COVID-19 outbreak.” Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240,

2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

         In support of his motion, Defendant argues that his medical issues including heart disease,

high blood pressure, diabetes, H.I.V., high cholesterol, and bad triglycerides place him at high risk

of having complications from COVID-19 “if it were to breach the confines of this prison.” [DN

41-1]. Defendant’s medical records have not been presented to the Court for consideration.

Nonetheless, the Court recognizes that pursuant to CDC guidelines, Defendant’s alleged medical

conditions place him at a higher risk of severe complications from COVID-19.1 However, FCI


1
  The Centers for Disease Control has stated that those with diabetes are at an increased risk of severe illness from
COVID-19. Those with high blood pressure may be at an increased risk. The more underlying medical conditions
someone has, the greater their risk is for severe illness from COVID-19. Additionally, Hypertension, Diabetes, and
Hyperlipidemia (high cholesterol) are listed as the three most common comorbidities among COVID-19 related
fatalities. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

                                                   Page 6 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 7 of 10 PageID #: 208




Ashland, where Defendant is housed, currently has zero positive inmate cases.2 Although there are

seven staff members with confirmed active cases of COVID-19, there is no outbreak within the

prison. Therefore, Defendant has not shown extraordinary and compelling reasons for his release.

Even if extraordinary and compelling reasons did exist, compassionate release is not warranted

under 18 U.S.C. § 3553(a).

III. 18 U.S.C. § 3553(a) Factors

       Considering the totality of Defendant’s circumstances, Defendant’s compassionate release

under 18 U.S.C. § 3582(c)(1)(A) is not warranted. Nonetheless, even though the Court has found

Defendant is not entitled to compassionate release, the Court will weigh the sentencing factors in

§ 3553(a). United States v. Willis, 382 F.Supp.3d 1185, 1188 (D.N.M. 2019). Pursuant to §

3553(a), a court imposing a sentence shall consider:


         (1) the nature and circumstances of the offense and the history and
         characteristics of the defendant;
         (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and

               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most effective
               manner;




risk.html?CDC_AA_refVal=https% 3A% 2F% 2Fwww.cdc.gov% 2Fcoronavirus% 2F2019-ncov% 2Fspecific-
groups% 2Fhigh-risk-complications.html.
2
  https://www.bop.gov/coronavirus/ (accessed by the Court March 8, 2021).

                                            Page 7 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 8 of 10 PageID #: 209




         (3) the kinds of sentences available;

         (4) the kinds of sentence and the sentencing range established for [the applicable
         offense category as set forth in the guidelines];

         (5) any pertinent policy statement . . . by the Sentencing Commission;

         (6) the need to avoid unwarranted sentence disparities among defendants with
         similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.


18 U.S.C. § 3553(a).

       In consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds

that compassionate release is not appropriate in this case. Here, the “nature and circumstances” of

Defendant’s crimes and the “history and characteristics of the defendant” weigh heavily against

relief. Defendant is presently serving a 27-year sentence for producing child pornography.

Notably, Defendant has a long history of violent criminal conduct and is a lifetime registrant on

the Sex Offender Registry. [DN 32]. In 1981, he was convicted of robbery with a knife. [DN 29].

While serving a seventeen-year sentence, Defendant escaped custody and was recaptured and

sentenced in 1988 for escape. [Id.]. Defendant was also convicted of sexual battery of a twenty-

two-year-old deaf and mute woman in 1992, when he beat and vaginally raped her. [Id.] While

serving time for the 1981 robbery, Defendant met Robert Swan, whom he later partnered with to

sexually abuse a child. [Id.] Swan came to visit Defendant in Kentucky where they babysat a child

under seven years old and took pictures of themselves sexually abusing her. [Id.] Defendant is

currently incarcerated for this criminal and has served approximately seven years of his 27-year

sentence.

       Accordingly, the Court finds that the nature and circumstances of the present offense and

Defendant’s pre-confinement history and characteristics do not support relief. Reducing his

                                           Page 8 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 9 of 10 PageID #: 210




sentence would minimize the nature and seriousness of the offense and would be unjust in light of

the danger that Defendant poses to the safety of others and to the community. Therefore, the Court

does not find compassionate release appropriate. Defendant’s Motion for Compassionate Release

in Light of COVID019, [DN 41], must be DENIED.


IV. Appointment of Counsel

       Finally, Defendant requests that the Court appoint counsel. [DN 56]. However, as there is

no general constitutional right to appointed counsel in post-conviction proceedings, Defendant’s

request will be denied. United States v. Clark, No. 3:09-CR-90-CRS, 2020 WL 3977652 at *4

(W.D. Ky. July 14, 2020). Moreover, “[n]o constitutional or statutory right to counsel exists for

filing motions under 18 U.S.C. § 3582.” United States v. Clark, No. 6:07-013-DCR, 2019 WL

7161209, at *2 (E.D. Ky. Feb. 14, 2019) (citing United States v. Webb, 565 F.3d 789 (11th Cir.

2009) (collecting cases)). Instead, the decision to appoint counsel lies within the Court’s discretion

but doing so is unnecessary where the issues raised in a § 3582 motion “are straightforward and

resolvable upon review of the record.” Id. The Court finds that appointment of counsel is not

necessary for Defendant to pursue compassionate release in this case. Here, the issues raised in

Defendant’s motion concerning a sentence modification are straightforward and resolvable upon

a review of the record. The Court finds that the nature of Defendant’s motion demonstrates that he

has the capacity and the means to effectively set forth the facts, claims, and argument necessary to

pursue this § 3582 action without the assistance of counsel. Thus, Defendant’s motion for

appointment of counsel, [DN 56], is DENIED.




                                            Page 9 of 10
Case 3:13-cr-00118-TBR Document 44 Filed 03/11/21 Page 10 of 10 PageID #: 211




                                    CONCLUSION

      For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

Compassionate Release in Light of COVID-19, [DN 41], is DENIED, and Defendant’s Motion to

Appoint Counsel, [DN 41], is DENIED AS MOOT.

      IT IS SO ORDERED.




                                                                         March 11, 2021




CC: Thomas Middleton
14923-033
ASHLAND
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 6001
ASHLAND, KY 41105
PRO SE




                                      Page 10 of 10
